Campbell, J.,
delivered the following dissenting opinion: —
My view of § 2794 and § 2795 of the Code is that they changed the medium of furnishing evidence of the finding of an indictment by a grand jury, and presenting it in court. Prior to the Code of 1857, from which those sections are copied, the presentment in court of all indictments was required to be entered upon the minutes of the court, without which there was no valid indictment. The evil of this was publicity, and flight of the accused sometimes. Therefore it was enacted that the marking “ filed,” and dating and signing by the clerk, should occur on presentment of indictments by the foreman of the grand jury in the presence of at least twelve of such jury, including such foreman, and that is all that is required to take place. The idea is that the court will not receive indictments, except at the hands of the foreman, in the presence of the required number of such jury; and when received by the court and delivered to the clerk, and marked “ filed,” dated and signed, the indictment is legally in court; but lest publicity be given to the fact of indictment found, no entry of the fact, by statement of the case or other such mention of it as to make it known, shall be made if the defendant is not in custody, or on bail. The language of § 2795 is “no *392entry of an indictment found,” speaking of it as a thing done and completed. It is “found” when presented to the court as required, and marked “ filed,” and dated and signed by the clerk. If the defendant is in custody, or on bail, no harm comes of making an entry of the case on the minutes for any of the various purposes for which the style of cases is entered on the minutes; but if he is at large, no entry of the ease, or any order in reference to it, shall be made on the minutes at the term at which it is found ; but after the appearance of the defendant an entry may be made, not of the finding of the indictment, but of an indictment as found, and as a case in court. An entry on the minutes of the court of the finding of an indictment is never required at any term. The marking “ filed,” and dating and signing by the clerk, evidences an indictment found. When the defendant is arraigned, he may raise the question whether the indictment he is called to answer was so found or not. To require an entry on the minutes of the court of the finding of an indictment on the appearance of the defendant at a subsequent term is to compel the farce of making an entry on the minutes of a fact, the only evidence of which is the “ filed,” date and signature of the clerk, which are thus made sufficient to put the entry on the minutes, but not sufficient evidence of an indictment found to require the defendant to answer it. From the finding to the appearance of the defendant the only memorial of the indictment found is itself, with the requisite mark, “ filed,” and date and signature of the clerk; and upon these the entry must, it is said (the statute says may), be made on the minutes. A new clerk or judge, or both, may be in office, or, if the same are in, memory is not a legal repository of the finding of an indictment on which to make the entry on the minutes.
No harm can result from treating the marking “filed,” dating and signing by the clerk, as evidence of an indictment having been found. This is simple and easy of comprehension. It avoids interminable difficulties. It is a safeguard to defendants against being held to answer indictments, not in truth found by a grand jury; for if the entry is made on the minutes, of the finding of an indictment, it “ admitteth of no. *393averment to the contrary,” but if a spurious indictment purporting to have been presented and “ filed,” dated and signed by the clerk, were read upon his arraignment, he could be heard to show the contrary.
I think marking “ filed,” dating and signing are a substitute for what before was required to be shown by the minutes, and not in addition to it.